              Case 3:19-cv-01356-VC Document 64 Filed 10/21/19 Page 1 of 3



ROBERT B. OWENS (CSB No. 77671)
rowens@ogrlaw.com
OWENS & GACH RAY
10323 Santa Monica Blvd., Ste. 102
Los Angeles, CA 90025
Telephone:    310.553.6611
Facsimile:    310.553.2178

Attorneys for Plaintiffs




                                  UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA

                                    (SAN FRANCISCO DIVISION)

MON CHERI BRIDALS, LLC, et al.,                      Case No.: 19-cv-01356-VC

                    Plaintiffs,                      STIPULATION AND [PROPOSED]
                                                     ORDER TO EXTEND EARLY NEUTRAL
         v.                                          EVALUATION

CLOUDFLARE, INC.,

                    Defendant.                       Current ENE Deadline: October 21, 2019


         Due to the vacating of the appointment of John W. Crittenden as the Early Neutral

Evaluator, and the schedules of all counsel and the new Early Neutral Evaluator, and pursuant to

this Court’s Notice dated September 13, 2019, the parties have stipulated to extend the deadline to

complete the Early Neutral Evaluation to and including December 4, 2019. The parties have

scheduled their ENE session with the Early Neutral Evaluator, Michael Jacobs, Esq. for December

4, 2019.

//////

//////

//////

//////


 STIPULATION AND [PROPOSED] ORDER
 TO EXTEND EARLY NEUTRAL
 EVALUATION                                      1                       Case No.: 19-CV-01356-VC
         Case 3:19-cv-01356-VC Document 64 Filed 10/21/19 Page 2 of 3



Dated: October 21, 2019                      FENWICK & WEST LLP



                                             By: s/
                                                 Andrew P. Bridges

                                             Attorneys for Defendant
                                             CLOUDFLARE, INC.

                                             OWENS & GACH RAY



                                             By: s/
                                                 Robert B. Owens
                                                 Attorneys for Plaintiffs
                                                 MON CHERI BRIDALS, LLC and
                                                 MAGGIE SOTTERO DESIGNS, LLC



      Pursuant to Civil Local Rule 5-1(i)(3), all signatories concur in filing this stipulation.


Dated: October 21, 2019                      By: s/
                                             Robert B. Owens




STIPULATION AND [PROPOSED] ORDER
FOR BRIEFING SCHEDULE ON MTD AND
CONTINUING CASE MGMT CONF.                        2                       Case No.: 19-CV-01356-VC
          Case 3:19-cv-01356-VC Document 64 Filed 10/21/19 Page 3 of 3



                                    [PROPOSED] ORDER

       Pursuant to the stipulation of the parties, and this Court’s Notice Vacating Appointment of
Evaluator, the Court hereby orders the deadline for the Early Neutral Evaluation extended to and
including December 4, 2019.


IT IS SO ORDERED.

Dated: _______________
                                                               Hon. Vince Chhabria
                                                            United States District Judge
                                                           Northern District of California




 STIPULATION AND [PROPOSED] ORDER
 FOR BRIEFING SCHEDULE ON MTD AND
 CONTINUING CASE MGMT CONF.                      3                      Case No.: 19-CV-01356-VC
